Citation Nr: 1705878	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to August 18, 2010, for multiple level disc disease, thoracic and lumbar spine, with left lower extremity radiculitis (previously chronic thoracic back pain) (hereinafter thoracic spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1986 to November 1992.

This case comes before the Board of Veterans' Appeals Board on appeal from a March 2007 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO, inter alia, granted entitlement to service connection for thoracic spine disability and assigned a 10 percent rating, effective July 1, 2005.  The Veteran timely appealed the initial evaluation assigned.  The case has been transferred to the RO in St. Petersburg, Florida.

In February 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is of record.

In February 2012, the Board remanded the claim for further development.  The Veteran underwent a VA examination in October 2012.  In November 2012, the RO issued a supplement statement of the case (SSOC) granting an increased rating of 40 percent for the thoracic spine disability, effective August 18, 2010.  

In April 2016, the Board denied a rating in excess of 10 percent prior to August 18, 2010, as well as a rating in excess of 40 percent from August 18, 2010 to October 22, 2012; and granted a rating of 60 percent from October 22, 2012.  The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (Court).  In December 2016, the Veteran's representative and VA General Counsel filed a joint motion for partial remand (JMPR).  The Court granted the joint motion that same month, vacating the April 2016 Board decision in regards to the claim for an initial rating in excess of 10 percent prior to August 18, 2010, remanding the matter for additional proceedings consistent with the JMPR.  The case has been returned to the Board at this time in compliance with the JMPR.  




FINDING OF FACT

Prior to August 18, 2010, the Veteran's thoracic spine disability was manifested by complaints of severe pain and limitation of motion; the evidence reflects pain on motion, weakened movement, and decreased range of motion that did more nearly approximate flexion less than 30 degrees, to include consideration of flare-ups; there has been no ankylosis or incapacitating episodes.


CONCLUSION OF LAW

Prior to August 18, 2010, the criteria for an initial rating of 40 percent, but no higher, for thoracic spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Veteran's thoracic spine disability, the claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record, but do not reflect that any available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded a VA examination in October 2006.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination is adequate, as it is predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.  Although the parties to the JMPR indicated that the October 2006 VA examination was inadequate, the basis for that finding was the failure of the examination to take account of loss of range of motion due to pain or during flare-ups.  By granting a 40 percent rating for the Veteran's thoracic spine disability prior to August 18, 2010, the Board has remedied this deficiency, because a higher rating requires ankylosis and is not contingent on range of motion findings.  A remand for an addendum medical opinion to attempt to clarify the 2006 range of motion findings is therefore not required.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II. Rating Claim

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In its March 2007 rating decision, the RO assigned a 10 percent initial rating for the Veteran's thoracic spine disability in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In its November 2012 rating decision, the RO increased the Veteran's thoracic spine disability to 40 percent under Diagnostic Code 5243, effective August 18, 2010.  The parties to the JMPR specifically declined to disturb the Board's denial of a rating higher than 40 percent from August 18, 2010 to October 22, 2012 and its denial of a rating higher than 60 percent from October 22, 2012 and asked that the Court dismiss the appeal with regard to these issues.  Consequently, the only issue before the Board at this time is entitlement to an initial rating in excess of 10 percent prior to August 18, 2010 for the thoracic spine disability.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under current provisions for rating intervertebral disc syndrome (IVDS), IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating Intervertebral Disc Syndrome Based on IVDS, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

For evaluation of IVDS, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Private treatment records from June 2005 to May 2006 revealed that the Veteran had decreased range of motion of his back and radicular symptoms.  He underwent back surgery in March 2006, and x-rays in May 2006 reflected a further collapse of the L5-S1 disk space compared to those taken the prior year.  The physician stated that the Veteran "may have further collapse with prolapse of the disk once again irritating the nerve root with weight bearing."

At his October 2006 VA examination, the examiner noted that the Veteran did not have back pain at the time of the examination but that he had chronic pain, which he described as "a burning sensation in the right hip that radiated to his right lateral ankle," which occurred three to four times per week and lasted up to twelve hours.  The Veteran reported that the pain was precipitated by bending, twisting of the waist, walking more than two blocks, and lifting more than 10-20 pounds.  The examiner noted that the Veteran used a back brace and a cane, and that he stated that he needed help with dressing during flare-ups.  There was no tenderness, deformity, or spasms.  Range of motion after repetition was flexion of zero to 90 degrees with pain, extension of zero to 20 degrees with pain, lateral flexion in each direction of zero to 30 degrees with pain, and lateral rotation in each direction of zero to 45 degrees with pain.  Straight-leg raises produced low back pain with radicular symptoms on the right side only.  The examiner noted that he did not have bowel or bladders problems.

VA treatment records from May 2007 to July 2010 noted very limited flexion of the thoracolumbar spine and increased pain, which the Veteran described as an extremely strong piercing pain that worsened with prolonged sitting, standing, and walking.  In August 2007, the Veteran's physician remarked that there was tenderness on palpation and mild spasms in the right lower extremity.  In March 2009, the Veteran described his pain as a constant aching, burning, stabbing, throbbing, and sharp pain that radiated down.  He rated the pain level on average at six out of ten.

Upon review of the evidence, the Board finds that, prior to August 18, 2010, an initial evaluation of 40 percent, but not higher, is warranted.

Prior to August 18, 2010, the evidence reflects that the Veteran had decreased and limited range of motion of his back, that he experienced radicular symptoms, and that he underwent back surgery in March 2006.  He described his pain as a "burning sensation in the right hip that radiated to his right lateral ankle," which occurred three to four times per week and lasted up to twelve hours; and as extremely strong piercing pain that worsened with prolonged sitting, standing, and walking.  He used a back brace and a cane, and reported that he needed help with dressing during flare-ups.  The Board notes that in October 2006, range of motion testing after repetition was flexion of zero to 90 degrees, extension of zero to 20 degrees, lateral flexion in each direction of zero to 30 degrees, and lateral rotation in each direction of zero to 45 degrees, with pain on all movements.  However, the examiner did not state the degree at which pain started, nor did he address the additional degree of limitation of motion during flare-ups.  The Board also notes that prior to August 18, 2010, the Veteran's treatment records repeatedly show that he had decreased and limited range of motion, but do not state the degree of limitation of motion.  Further, the Veteran had tenderness on palpation and mild spasms in the right lower extremity.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran's back disability, including his flare-ups, was of such severity and intensity as to result in additional loss of motion more nearly approximating 30 degree or less, thus warranting a disability rating of 40 percent, but not higher, prior to August 18, 2010. 

Nevertheless, prior to August 18, 2010, neither the private and VA treatment notes nor the VA examination report indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes due to IVDS.  Consequently, a remand pursuant to the JMPR for an addendum opinion as to range of motion findings or pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not warranted.

The Board further finds that no additional separate ratings are warranted for neurological disorders.  In that connection, the Board notes that the Veteran is service connected for radiculopathy of the right lower extremity associated with his thoracic spine disability and thoracic spine disability with left lower extremity radiculitis.  Thus, the associated objective neurologic abnormalities have been considered, the Veteran is being compensated for them, and there is no appeal relating to the evaluation the Veteran is receiving for these abnormalities at this time.  Further, VA treatment records and VA examinations show that the Veteran denied experiencing any bowel or bladder problems.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that prior to August 18, 2010, an initial evaluation of 40 percent, but not higher, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The discussion above reflects that the symptoms of the Veteran's thoracic spine disability are fully contemplated by the applicable rating criteria.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether this disability causes marked interference with employment or frequent hospitalization, and referral for extraschedular consideration of the thoracic spine disability is not in order. 

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  To the extent that the Veteran seeks an extraschedular rating prior to the effective date of the TDIU (which will be assigned by the AOJ), the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate prior to the date when the disabilities rendered the Veteran unemployable.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, an initial rating of 40 percent for the Veteran's thoracic spine disability prior to August 18, 2010, is warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of 40 percent, but not higher, prior to August 18, 2010, for a thoracic spine disability is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


